Citation Nr: 1015067	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-32 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 
22, 2003, for the award of a 70 percent rating for PTSD.  

2.  Entitlement to an effective date earlier than December 
22, 2003, for the award of a total disability rating based on 
individual unemployability (TDIU).   

3.  Entitlement to an effective date earlier than December 
22, 2003, for the award of Dependents Educational Assistance 
(DEA) benefits.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  

In June 2009, the Board denied a rating in excess of 70 
percent for PTSD.  The Board also remanded the effective date 
issues for adjudicative action and the issuance of a 
supplemental statement of the case (SSOC).  The requested 
development was completed and a SSOC was issued in November 
2009.  As the actions requested in the Board's remand have 
been completed, the Board proceeds with its review of the 
case.  


FINDINGS OF FACT

1.  The claim for an increased rating for PTSD was received 
by VA on December 22, 2003.  

2.  There is no evidence, including VA clinical records, that 
the service-connected PTSD increased in severity within the 
year prior to December 22, 2003.  

3.  The claim a total disability rating based on individual 
unemployability (TDIU) was received on December 22, 2003.  

4.  There is no evidence, including VA clinical records, that 
the Veteran's service-connected disabilities began to render 
him unemployable within the year prior to December 22, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
22, 2003, for the award of a 70 percent rating for PTSD have 
not been met.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 
38 C.F.R. §§ 3.157, 3.400(o) (2009).  

2.  The criteria for an effective date earlier than December 
22, 2003, for the award of a total disability rating based on 
individual unemployability (TDIU) have not been met.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§§ 3.157, 3.400(o) (2009).  

3.  The criteria for an effective date earlier than December 
22, 2003, for the award of Dependents Educational Assistance 
(DEA) benefits have not been met.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 2002); 38 C.F.R. §§ 3.157, 3.400(o) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

On December 22, 2003, the RO received the Veteran's claims 
for an increased rating for his service-connected PTSD and 
for TDIU.  A January 2004 letter from the RO told the Veteran 
what he needed to substantiate those claims, what evidence he 
was expected to provide and what evidence VA would seek for 
him.  A January 2005 rating decision granted a 70 percent 
rating for PTSD, TDIU, and Dependents Educational Assistance 
(DEA) benefits.  The grants were effective December 27, 2003.  
This was later corrected to December 22, 2003 by an October 
2005 rating decision.  

It was not until March 2006, following the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
Veteran was sent a notice as to ratings and effective dates.  
Nevertheless, the Veteran was not prejudiced by the late 
notice.  At that time, he was represented by an attorney.  
More importantly, he had actual knowledge of his right to 
appeal for an earlier effective date and he did so.  The 
March 2006 notice on ratings and effective dates was issued 
years before the most recent adjudication of the claims with 
a SSOC in November 2009.  This afforded the Veteran a 
meaningful opportunity to participate effectively in the 
processing of his claim and gave him ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of the SSOC 
in November 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  VA and Social Security Administration records have 
been obtained.  The Veteran reports that his treatment during 
the pertinent time period was provided by VA and those 
records have been obtained.  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Earlier Effective Dates

As a general rule, the law and implementing regulations 
provide that the effective date for benefits will be the date 
that the claim is received.  38 U.S.C.A. § 5110, (West 2002); 
38 C.F.R. § 3.400 (2009).  However, in certain instances the 
effective date can be earlier.  For example, a veteran coming 
out of service is given a year to file for benefits.  If he 
files within the year after getting out of service, benefits 
will be effective the day after his release from active 
service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  
However, if he waits more than a year, benefits cannot be 
effective before the date that the claim is received.  
Similarly, and pertinent to this case, where a service-
connected disability gets worse, the law generously provides 
an entire year for a veteran to claim a higher evaluation.  
If he presents his claim within that year, increased benefits 
will be effective the date the condition became worse.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2009).  
However, if an eligible veteran sits on his rights and does 
not make a claim for more than a year, the general rule 
applies and benefits can only be paid from the date of claim.  
This means that evidence of increased disability more than a 
year before the claim was received in December 2003 would be 
evidence against an earlier effective date.  

A VA clinical record showing treatment for the condition can 
be accepted as an informal claim, and the date of the record 
used as the date of the claim, if a claim specifying the 
benefit sought is received within the following year.  
38 C.F.R. § 3.157.  

These rules apply to TDIU, because it is a type of increased 
rating, and to educational benefits that are based on the 
TDIU rating.  

An earlier effective date can also be assigned if there is 
clear and unmistakable error (CUE) in a prior decision.  
38 C.F.R. §§ 3.105(a), 3.400(k).  In this case, neither the 
Veteran nor the record raises such a claim.  It would be 
potentially prejudicial to the Veteran for the Board to 
speculate as to any CUE claims he might make, so that basis 
for an earlier effective date will not be explored in this 
decision.  

Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders, including 
PTSD, is:                        
*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent. 
38 C.F.R. § 4.130, Code 9411 (2009).  

TDIU

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 
38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-
connected disability, a veteran is unable to secure or follow 
a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 U.S.C.A. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment due to his service-connected disability.  
38 C.F.R. § 4.16(b).

Discussion

The Veteran asserts that the effective dates assigned are 
incorrect.  He has not provided any further explanation of 
his position.  

The effective date for DEA benefits is based on the effective 
date for TDIU, which in turn is based on the effective date 
for the 70 percent rating.  Thus, the facts and reasoning are 
the same for all three issues and need not be repeated three 
times.  

As discussed above, an earlier effective date requires a 
showing that the disability became worse in the year before 
VA received the claim for an increase.  Thus the focus is on 
the period from December 22, 2002 to December 22, 2003, when 
the claims were received.  The Veteran has reported that for 
the year prior to December 2003, he received his treatment 
from VA.  VA clinical records for this time period have been 
obtained.  

It is notable that VA clinical records prior to this period 
show GAF scores of 45 in December 2001, April 2002, and July 
2002, while the only record for the pertinent time period 
appears to show improvement with a GAF score of 50 in January 
2003.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The last medical record prior to the relevant time period is 
a July 2002 VA mental health progress note.  It shows that 
the Veteran was seen for psychiatric follow-up.  He was 
taking medication with no visible side effects.  Mood and 
depression were stable.  Visual hallucinations were much 
improved and no longer problematic.  There were no abnormal 
involuntary movements.  There was no suicidal or homicidal 
ideation, intent, or plan.  No alcohol or illicit substance 
abuse.  The Veteran verbally contracted for his safety.  
Periodic limb movements were notably improved with 
medication.  On mental status examination, the Veteran was 
found to be alert with clear sensorium and full orientation.  
His mood was anhedonic, but stable and baseline.  His affect 
was consistent with his mood.  There were no extra-pyramidal 
symptoms or signs of tardive dyskinesia.  Thought content 
showed no suicidal or homicidal ideations, audio 
hallucination, or delusions.  Visual hallucinations were 
improved with treatment.  Thought processes were goal 
directed.  There was no flight of ideas, thought 
broadcasting, or looseness of associations.  Insight was okay 
and judgment was intact.  Diagnoses were chronic PTSD with 
psychotic symptoms (visual hallucinations).  The GAF was 45.  

The only medical evidence in the year before the claims were 
received is a mental health progress note dated in January 
2003.  The Veteran reported that his wife left him and his 
two daughters remained.  He fought with the oldest.  He also 
had financial problems.  He felt angry and agitated with the 
situation.  He reported that he was very upset about all the 
time.  He also reported hearing voices of his deceased mother 
and other people.  On mental status examination, the 
Veteran's mood was described as upset and his affect was 
constricted.  It was noted that he reported audiovisual 
hallucinations.  The remaining findings were within normal 
limits.  He was oriented in 3 spheres.  His speech had a 
regular rate and rhythm.  Memory was fair.  Psychomotor 
findings were within normal limits.  There was no looseness 
of associations, delusions, flight of ideas, suicidal or 
homicidal ideations.  Judgment and insight were considered 
fair.  The GAF was 50.  

The Veteran failed to report for a mental health clinic 
appointment in November 2003.  The next evidence comes after 
the claims for increase and TDIU were received in December 
2003.  

Conclusion

The January 2003 clinical note shows the Veteran was having 
some problems dealing with family and financial situations, 
but his basic mental status remained essentially the same as 
before.  The January 2003 VA clinical note does not reflect 
any significant increase in pathology.  The increase in the 
GAF from 45 to 50 would actually indicate some improvement.  
Thus, there is no evidence that the service-connected PTSD 
increased in severity in the year before the claim was 
received.  

It is also important to note that the January 2003 clinical 
note does not show that the disability approximated the 
criteria for a 70 or 100 percent rating, as set forth above.  
The impairments of mood and affect are consistent with the 
criteria for the previous 50 percent rating.  While the 
Veteran reported hearing voices of his deceased mother and 
other people, there was no objective evidence of functional 
impairment consistent with persistent hallucinations.  
Overall, the disability picture in the January 2003 clinical 
record more closely approximated the criteria for the 50 
percent rating.  We don't see the factors that approximate 
the criteria for a 70 percent or higher evaluation.  
38 C.F.R. § 4.7 (2009).  

The January 2003 clinical note provides the preponderance of 
evidence on this issue.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal for an earlier effective date 
for the 70 percent rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

As to TDIU, the January 2003 clinical note does not provide a 
medical opinion that the service-connected disabilities 
prevent the Veteran from working in some form of 
substantially gainful employment.  While a GAF of 50 
indicates serious symptoms and that the patient may possibly 
be unable to keep a job, the assessment of 50 is at the 
mildest end of the range of serious symptoms, nearing 
moderate symptomatology, and does not necessarily reflect an 
opinion that the PTSD prevents the Veteran from working.  

Further, the both the Veteran's complaints and the objective 
findings in the January 2003 clinical note were extremely 
limited and gave no indication of a functional impairment of 
such severity as to preclude gainful employment.  The Veteran 
was upset with a constricted mood, but the remaining mental 
status findings were within normal limits.  This 
preponderance of normal findings with a few abnormalities 
does not show that the service-connected PTSD prevented the 
Veteran from engaging in some form of gainful employment.  
Again, since the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal for an earlier effective date for TDIU must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

As educational benefits are contingent on the TDIU rating, 
they do not qualify for an earlier effective date.  


ORDER

An effective date earlier than December 22, 2003, for the 
award of a 70 percent rating for PTSD is denied.  

An effective date earlier than December 22, 2003, for the 
award of a total disability rating based on individual 
unemployability (TDIU) is denied.   

An effective date earlier than December 22, 2003, for the 
award of Dependents Educational Assistance (DEA) benefits is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


